10

ll

12

13

14

15

167

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe: 5219-CV-00386-BYP DOC #Z l Filed: 02/21/19 l Of 24. Page|D #Z l

UNITED STATES DISTRICT COURT

 

NORTHERN DISTRICT 0F 0H10
sPENcER NEAL, cAsE No.:
Plaintiff, cIvIL RIGHTs
` vs. ` CoMPLAlNT FoR INJUNCTIVE
RELIEF AND DAMAGES:
PINoLo lNcoRPoRATED

dfb/a TITO’S MEXICAN GRILL, lST CAUSE OF ACTION: For Denial of
Access by a Public Accommodation in
Violation of the Arnericans With Disability
Act of 1990 (“Title III” and “ADA”),

42 U.S.C. §§ 12181 etseq._

&
RICI-[FIELD PROPERTIES, LLC

2ND CAUSE OF ACTION: For Denial of
Access by a Public Accommodation in
Violation of Ohio Revised Code 4112.02, et
seq.

Defendants.

3RD CAUSE OF ACTION: For Denial of
Access by a Public Accommodation in
Violation of Ohio Adr_ninistrative Code

' 4101:1-11, etseq.

\_/\_J\_/\_/\_/\_/\_/\_/\_/\d’\_/\J\_/\_/\_d\_/\JV\J\_/\_/\/

Plaintiff SPENCER NEAL Complains of Defendants PINOLO INCORPORATED doing
business as TITO’S MEXICAN GRILL (hereinafter “TITO’S”), and RICI-[FIELD
PROPERTIES, LLC (hereinafter “RICHFIELD”), and alleges as follows:

INTRODUCTION:

1. This is a civil rights action for discrimination against persons With physical
disabilities, of Which plaintiff NEAL is a member of, for failure to remove architectural barriers
structural in nature at Defendants’ Tito’s Mexican Grill and Ghent Place, places of public
accommodation, thereby discriminatorily denying plaintiff access to, the hill and equal
enjoyment of, opportunity to participate in, and benefit i‘om, the goods, facilities, services, and '
accommodations thereof. Neal seeks injunctive relief and damages pursuant to the Americans

CON[PLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 1

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

CaSe: 5219-CV-00386-BYP D'OC #Z l Filed: 02/21/19 2 Of 24. Page|D #Z 2

With Disability Act of 1990 (“title III” AND “ADA”), 4'2. U.S.C. §§ '12181 et seq.; Ohio Revised
Code § 4112.02, et seq.; and Ohio Administrative Code § 4101:1-11, et sec.

2. Neal is a person with physical disabilities Who, on or about January l, 2019, Was
an invitee, guest, patron, or customer at Defendants’ Tito’s Mexican Grill and Ghent Plaee, in
the City of Fairlawn, Ohic. At said time and place, defendants failed to provide proper legal
access to Tito’s Mexican Grill and Ghent Place, Which are public accommodations and/or public
facilities. The denial of access Was in violation of both federal and Ohio legal 'requirements, and

Neal suffered violations of his civil rights to full and equal access and was embarrassed and _

humiliated.
JURISDICTION AND VENUE:
3. Jurisdiction: This Court has jurisdiction of this action pursuant to 28 U.S.C.

§1331 for violations of the Americans With Disabilities Act of 1990, 42 U.S.C. §12101, et seq.
Pursuant to pendant jurisdiction, attendant and related causes of action, arising from the same
nucleus of operative facts and arising out of the same transactions, are also brought under
parallel Ohio law, whose goals are closely tied With the ADA, including but not limited to
violations of Ohio Revised Code § 4112.02, et seq.; and Ohio Admjnistrative Code § 4101:1-11,
et sec.

4. Venue: Venue is proper in this court pursuant to 28 U.S.C. §l39l(b) and is
founded on the facts that the real property Which is the subject of this action is located in this
district at/near Ghent Rd., in the City of Fairlawn, County of Sumrnit, State of Ohio and that
Neal’s causes of action arose in this district
PARTIES:

5. Neal is a “physically handicapped person,” a “physically disabled person,” and

COMPLA[NT FOR INJUNCTIVE R_ELIEF AND DAMAGES - 2

 

10
11
12
13
14
15
16
17

18

19-

20
21
22
23
24
25
26
27

28

 

 

CaSe: 5219-CV-00386-BYP DOC #Z l Filed: 02/21/19 3 Of 24. Page|D #Z 3

a “person With physical disabilities.” (Hereinafter the terms “physically disabled,” “physically
handicapped” and “person with physical disabilities” are used interchangeably, as these words
have similar or identical common usage and legal meaning.) Neal is a “person with physical
disabilities,” as defined by all applicable Ohio and United States laws. Neal requires the use of a
wheelchair to travel about in public. Consequently, Neal is a member of that portion of the public
whose rights are protected by the provisions of Ohio Revised Code § 4112.02, et seq. and Ohio
Adrninistrative Code § 4101:1-11, er sec,

6. Defendants Pinolo .Incorporated, doing business as Tito’s l\/lexican Grill, an Ohio for
profit corporation, and Richfield Properties, LLC, an Ohio Limited Liability company,
(hereinafter alternatively referred to as “Defendants”) are the owners and operators, lessors
and/or lessees, or agents of the owners, lessors and/or lessees, and/or alter ego, franchisor and/or
franchisee, of the building and/or buildings which constitute a public facility in and of itself,
occupied by Tito’s Mexic'an Grill and Ghent Place, public accommodations located at/near 25
Ghent Rd., Fairlawn, Ohio, and subject to the requirements of Ohio state law requiring full and

equal access to public facilities pursuant to Ohio Revised Code § 4112.02, et seq., Ohio

Administrative Code § 4101:1-11, et Sec., and subject to the Americans With Disability Act of

1990 (“title IIl” AND “ADA”), 42. U.S.C. §§ 12181 et seq., and to all other legal requirements
referred to in this complaint

7. At all times relevant to this complaint, Defendants are the lessee, or agent of the
lessees, and/or lessors, of said premises, and/or alter ego of the lessees, lessors and their agents,
and owns and operates in joint enterprise the subject Tito’s Mexican Grill and Ghent Place as a
public facility at/near 25 Ghent Rd., Fairlawn, Ohio. These businesses are open to the general
public and conducts business therein. The businesses operating on said premises are public

COMPLAINT FOR IN.TUNCTIVE RELIEF AND DAMAGES - 3

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

CaSe: 5219-CV-00386-BYP DOC #Z l Filed: 02/21/19 4 Of 24. Page|D #Z 4

accommodations subject to the requirements of Ohio Revised Code § 4112.02, et seq. and Ohio
Administrative Code § 4101:1-11, et sec. Neal does not know the relative responsibilities of the
Defendants in the operation of the facilities herein complained of, and alleges a joint venture and
common enterprise by all such Defendants.

81 At all times relevant to this complaint, Defendants are the landlords/lessors,
tenants/lessees and the owners and operators of the subject Tito’s Mexican Grill and Ghent
Place, public accommodations located at/near 25 Ghent Rd., Fairlawn, Ohio. As such,
Defendants are jointly and severally responsible to identify and remove architectural barriers
pursuant to Code of Federal Regulations section 36.201(b), which states in pertinent
part: l

§ 36.201 General

(b) Landlord and tenant responsibilities Both the landlord

who owns the building that houses a place of public
accommodation and the tenant Who owns `or operates the place of
public accommodation are public accommodations subject to the
requirements of this part. As between the parties, allocation of
responsibility for complying with the obligations of this part may
be determined by lease or other contract

CFR §36.201(b)

9. Neal does not know the true names of Defendants, their business capacities, their
ownership connection to the property and business, nor their relative responsibilities in causing
the access violations herein complained of, and allege a joint venture and common enterprise by
all such Defendants. Neal is informed and believes that the-Defendants herein are public
accommodations, and are the agent, ostensible agent, master, servant, employer, employee,
representative, franchisor, franchisee, joint venturer, alter ego, partner, and associate, or such

similar capacity, of each of the other Defendants, and was at all times acting and performing, or

COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 4

 

10
11
12
13

14
_15
16
17
18
19
20
21
22
23
24
25
26
22

28

 

 

CaSe: 5219-CV-00386-BYP_ DOC #Z l Filed: 02/21/19 5 Of 24. Page|D #Z 5

failing to actor perform, within the course and scope of his, her or its authority as agent,
ostensible agent, master, servant, employer, employee, representative, franchiser, franchisee,
joint venturer, alter ego, partner, and associate, or such similar capacity, and with the
authorization, consent, permission or ratification of each of the other Defendants, and is
responsible in some manner-for the acts and omissions of the other Defendants in legally causing
the violations and damages complained of herein, and have approved or ratified each of the acts
or omissions of each other defendant, as herein described Neal may seek leave to amend when
the true names, capacities, connections, and responsibilities of Defendants are ascertained

10. Neal is informed and believes that the named Defendants conspired to commit
the acts described herein, or alternatively, aided and abetted one another in the performance of
the wrongful acts hereinafter alleged
PRELIMINARY FACTUAL ALLEGATIONS:

ll. Defendants are the entities that are public accommodations that owns, leases (or
leases to), or operate Tito’s Mexican Grill, a restaur_ant, and Ghent Place, a shopping center,
located at/near 25 Ghent Rd., Fairlawn, Ohio. Tito’s Mexican Grill and Ghent Place and each of
its facilities are places “of public accommodation” subject to the requirements of the Americans
with Disability Act of 1990 (“TITLE III” AND “ADA”), 42. U.S.C. §§ 12181 et seq., Ohio
Revised Code § 4112.02, et seq.; and Ohio Administrative Code § 4101:1-11, et sec. On
information and belief, said facility has undergone “alterations, structural repairs and additions,”
each of which has subjected Tito’s Mexican Grill and Ghent Place to handicapped access
requirements

12. Neal is a person with a disability. Neal is a “physically disabled person,” as defined
by all applicable Ohio and United States laws. Neal is paralyzed as a result of Spina Bifida and

COMPLAINT FOR INJ'UNCTIVE R_ELIEF AND DAMAGES - 5

 

,10

11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27

28

 

 

CaSe: 5219-CV-00386-BYP DOC #Z l Filed: 02/21/19 6 0124. Page|D #Z 6

requires the use of a wheelchair for mobility and to travel in public.

13. At all times referred to herein and continuing to the present time, Defendants
advertised, publicized and held out Tito’s Mexican Grill and Ghent Place as being handicapped
accessible and handicapped usable.

14. On or about January l, 2019, Neal was an invitee and guest at the subject restaurant
and shopping center, arriving for purposes of eating a meal with his family.

_15. Upon his arrival, during his patronizing of the public accommodations, and upon his
exit of the facility, Neal personally encountered architectural barriers Which denied him the full
and equal access to the property.

16. Therefore, at said time and place, Neal, a person with a disability, encountered the
following inaccessible elements of the subject Tito’s Mexican Grill and Ghent Place which
constituted architectural barriers and a denial of the proper and legally required access to a public
accommodation to persons with physical disabilities By way of example and not as an
exhaustive inventory of Defendants’ violations, the following barriers to access were personally
encountered by Neal:

a. The handicapped parking immediately in front of the entrance to Tito’s
Mexican Grill are missing access aisles in violation of 2010 ADAS Section
502.3.1 and 502.2;

b. There is no van accessible parking in violation of 2010 ADAS Section 502.2;

c. The Westem-most accessible parking spaces are missing parking signs
mounted 36 inches above the ground in violation of 2010 ADAS Section
502.6; 7

d. The Western~most accessible parking is not located on an accessible route of

COMPLAINT FOR lNJUNCTIVE RELIEF AND DAMAGES - 6

 

10
11
12
13
7 14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

CaSe: 5219-CV-00386-BYP DOC #Z l Filed: 02/21/19 7 0124. Page|D #Z 7

travel to the accessible building entrance; the curb ramp can beblocked by a
parked vehicle in the marked accessible space in violation of 2010 ADAS
Section 208.3.1;

The handicapped parking immediately in front of the entrance to Tito’s
Mexican Grill is not located on an accessible route of travel to the accessible
building entrance; there exists a curb with a change of level that is greater than
% inch in violation of 2010 ADAS 206.2,1 and 303.3;

The striping and marking for the accessible parking stalls and access aisles are
dilapidated and in need of repair and/or maintenance in violation of 2010

ADAS 502.3.3;

. Compliant knee and/or toe clearance is not provided at the dining room tables

in violation of 2010 ADAS Section 306.2.1;

. Floor mats are not secured in place in violation of 2010 ADAS Section 302.2;

The checkout counter is too high in violation of 2010 ADAS Section 904.4.2
and 904.4.1;
Compliant room identification signs are missing on the strike side of the

men’s and women’s restroom doors in violation of 2010 ADAS Section 216.2;

. The maneuvering clearance at the door on the men’s restroom is obstructed in

violation of 2010 ADAS Section 404.2.4.1;

The men’s restroom"S Water closet toilet has its flush handle located on the

_ Wrong side of the toilet in violation of 2010 ADAS 604.6;

. The men’s restroom has a rear grab bar that is not a minimum 36 inches in

length in violation of 2010 ADAS Section 604.5.2;

COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 7

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

` Americans wah Disability Act sf 1990 (“tale 111" AND “ADA”), 42. U.s.c. §§ 12181 er Seq.,

 

 

CaSe: 5219-CV-00386-BYP DOC #Z l Filed: 02/21/19 8 Of 24. Page|D #Z 8

n. The men’s restroom has a rear grab bar that does not extend from the
centerline of the water closet 12 inches minimum on one side and 24 inches
minimum on the other side in violation of 2010 ADAS Section 604.5.2;

o. The men’s rcstroom’s water closet has coat hooks that are installed greater
than 48 inches above the finished floor in violation of 2010 ADAS Section
308.2.1;

p. The supply and drain lines under the lavatory of- the men’s restroom are not
adequately insulated in violation of 2010 ADAS Section 606.5;

q. The men’s restroom’s mirror is mounted too high in violation of 2010 ADAS
Section 603.2; l

r. The men’s restroom paper towel dispenser is out of reach range in violation of
2010 ADAS Section 308.2.1;

s. On personal knowledge, information and belief, other public facilities and
elements too numerous to list were improperly inaccessible for use by
persons with physical disabilities

17. The discriminatory violations described in 11 16 are not an exclusive list of the
Defendants’ violations, Neal requires the inspection of the Defendants’ place of public

accommodation in order to photograph and measure all of the discriminatory acts violating the

Ohio Revised Code'§ 4112.02, et seq.; and Ohio Administrative Code §4101:1-11, et sec.

18. At all times stated herein, the existence of architectural barriers at Defendants’
place of public accommodation evidenced “actual notice” of Defendants’ intent not to comply
With the Americans With Disability Act of 1990 (“title III” and “ADA”), 42. U.S.C. §§ 12181 et

COMPLAINT FOR INJUNCTIVE RELIEF AND DAl\/IAGES - 8

 

10
11
12
13
14
15
16
17
18
19
20

21

22`

23

24

25

26

27

28

 

 

CaSe: 5219-CV-00386-BYP DOC #Z l Filed: 02/21/19 9 Of 24. Page|D #Z 9

seq., Ohio Revised Code § 4112.02, et seq.; and Ohio Administrative Code §4101:1-11, et sec.
either then, now or in the future

' 19. As a legal result of Defendants’ failure to act as a reasonable and prudent public
accommodation in identifying, removing or creating architectural barriers, policies, practices and
procedures that denied access to Neal and other persons with disabilitics, Neal suffered damages
as alleged herein.

20. As a further legal result of the actions and failure to act of _Defendants, and as a
legal result of the failure to provide proper handicapped-accessible public facilities as set forth
herein, Neal was denied his civil rights to full and equal access to public facilities Neal suffered
a loss of his civil rights and his rights as a person with physical disabilities to full and equal
access to public facilities, and further suffered from injury, shame, humiliation, embarrassment,
anger, chagrin, disappointment and worry, expectedly and naturally associated with a person
with physical disabilities being denied access, all to his damages as prayed hereinafter in an
amount within the jurisdiction of this court

21. Neal is “physically handicapped,” “physically disabled,” or a “person with physical
disabilities” who was denied his rights to equal access to a public facility by Defendants.
Defendants maintained public establishments without access for persons With physical
disabilities as stated herein, and continue as of the date of filing this complaint to deny equal
access to Neal and other persons with physical disabilities in these and other ways.

22. On information and belief,- construction alterations carried out by Defendants have
triggered access requirements under Americans with Disability Act of 1990 (“TITLE IIl” AND
“ADA”), 42. U.S.C. §§ 12181 et seq., Ohio Revised Code § 4112.02, et seq.; and Ohio
Administrative Code §4101:1-11, et sec.

COMPLAINT FOR fNJUNCTIVE RELIEF AND DAMAGES - 9

 

10
11
12
13
14
15
16
17
18
19
20

21

22l

23

24

25

26

27

28

 

 

CaSe: 5219-CV-00386-BYP DOC #Z l Filed: 02/21/19 10 0124. Page|D #Z 10

v 23. Neal, as described herein below, seeks injunctive relief to require Tito’s Mexican
Grill and Ghent Place to be made accessible to meet the requirements of both Ohio law and the
Americans with Disabilities Act, whichever is more restrictive, so long as Defendants operate
and/or lease Tito’s Mexican Grill and Ghent Place as a public facility. Neal seeks damages for
violation of his civil rights, from January 1, 2019 until such date as Defendants brings the
establishments into full compliance with the requirements of Ohio and federal lavv.

24. On information and belief, Defendants have been negligent in their affirmative duty
to identify the architectural barriers complained of herein and negligent in the removal of some
or all of said barriers

25. Because of Defendants’ violations, Neal and other persons with physical
disabilities are unable to use public facilities such as those owned and operated by Defendants on
a “f`ull and equal” basis unless such facility is in compliance with the provisions of the
Americans with Disabilities Act and other accessibility law as plead herein Neal seeks an order '
from this court compelling Defendants to make Tito’s Mexican Grill and Ghent Place accessible
to persons with disabilities

26. On information and belief, Defendants have intentionally undertaken to modify and
alter existing building(s),and have failed to make them comply with accessibility requirements
The acts and omissions of Defendants in failing to provide the required accessible public
facilities at the time of Neal’s visit and injuries indicate actual and implied malice towards Neal,
and despicable conduct carried out by Defendants With a willful and conscious disregard for the
rights and safety of Neal and other similarly situated persons, and justify punitive damages
pursuant to Ohio Revised Code § 2315.21, in amounts sufficient to make a more profound
example of Defendants to other operators of other establishment and other public facilities and

COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 10

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe: 5219-CV-00386-BYP DOC #Z l Filed: 02/21/19 11 0124. Page|D #Z 11

to punish Defendants and to carry out the purposes of § 2315.21.

27. Neal is informed and believes and therefore alleges that Defendants caused the
subject building and shopping center to be constructed, altered and maintained in such a manner
that persons With physical disabilities were denied full and equal access to, within and
throughout said building of Tito’s Mexican Grill and Ghent Place shopping center and were
denied full and equal use of said public facilities Further, on information and belief, Defendants
have continued to maintain and operate said facilities in such conditions up to the present time,
despite actual and constructive notice to such Defendants that the configuration of the
establishment and/or its building(s) is in violation of the civil rights of persons with physical
disabilities such as Neal and the disability comrnunity. Such construction, modification,
ownership, operation, maintenance and practices of such public facilities are in violation of law
as stated in Americans with Disability Act of 1990 (“TITLE III” AND “ADA”), 42. U.S.C. §§
12181 et seq. and elsewhere in the laws of Ohio.

28. On information and belief, the subject public facilities and building(S) of
Tito’s Mexican Grill and Ghent Place denied full and equal access to Neal and other persons
with physical disabilities in other respects due to noncompliance with requirements of Ohio
Revised Code § 4112.02, et seq.; and Ohio Administrative Code §4101:1-11, et sec.

29. On personal knowledge, information and belief, the basis of Defendants’ actual
and constructive notice that the physical configuration of the-facilities including, but not limited
to, architectural barriers constituting Tito’s Mexican Grill and Ghent Place was in violation of
the civil rights of persons with physical disabilities such as Neal, includes but is not limited to,
communications with invitees and guests owners of other establishments and businesses notices
Defendants obtained horn governmental agencies upon modification, improvement, or

COMPLAINT FOR IN]UNCTIVE RELIEF AND DAMAGES - 11

 

10
_11
12
13
14
15
16
17
18
1`9
20
21
22
23
24
25
26
27

28

 

 

CaSe: 5219-CV-00386-BYP DOC #Z 1 Filed: 02/21/19 12 0124. Page|D #Z 12

substantial repair of the subject premises and other properties owned by this Defendants
newspaper articles and trade publications regarding the Americans with Disabilities Act and
other access laws public service announcements and other similar information Defendants’
failure, under state and federal law, to make the establishment accessible is further evidence of
Defendants’ conscious disregard for the rights of Neal and other similarly situated persons with
disabilities The scope and means of the knowledge of Defendants are within Defendants’
exclusive control and'cannot be ascertained except through discovery. Despite being informed of
such'effect on Neal and other persons with physical disabilities due to the lack of accessible n
facilities Defendants knowingly and willfully refused to take any steps to rectify the Situation
and to provide full and equal access for Neal and other persons with physical disabilities to the
establishment Said Defendants have continued such practices in conscious disregard for the
rights of Neal and other persons with physical disabilities up to the date of filing of this
complaint, and continuing thereon. Defendants have further actual knowledge of the architectural
barriers referred to herein by virtue of the demand letter addressed to the Defendants Said
conduct, with knowledge of the effect it was and is having on Neal and other persons with
physical disabilities constitutes despicable conduct in conscious disregard of the rights and
safety of Neal and of other similarly situated persons justifying the imposition of punitive
damages

30. Punitive ljamages -- Defendants at times prior to and including January 1, 2019 and
continuing to the present time, knew that persons With physical disabilities Were denied their
rights of equal access to all portions of this public facility, Despite such knowledge, Defendants
failed and refused to take steps to comply with the applicable access statutes and despite
knowledge of the resulting problems and denial of civil rights thereby suffered by Neal and other

COM.PLA.[NT FOR INJUNCTIVE RELIEF AND DAMAGES - 12

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

CaSe: 5219-CV-00386-BYP DOC #Z 1 Filed: 02/21/19 13 0124. Page|D #Z 13

similarly situated persons with disabilities including the specific notices referred to in paragraph
29 of this complaint Defendants have failed and refused to take action to grant full and equal
access to persons with physical disabilities in the respects complained of hereinabove
Defendants have carried out a course of conduct of refusing to respond to, or correct complaints
about, denial of handicap access and has refused to comply with its legal obligations to make
Tito’s Mexican Grill and Ghent Place accessible pursuant to the Americans with Disabilities Act
and Ohio law. Such actions and continuing course of conduct by Defendants evidence despicable
conduct in conscious disregard for the rights or safety of Neal and of othersimilarly situated
persons justifying an award of punitive damages n

` 31. -Defendants’ actions have also been oppressive to persons with physical
disabilities and of other members of the public, and have evidenced actual or implied malicious
intent toward those members of the public, such as Neal and other persons with physical
disabilities who have been denied the proper access they are entitled to by law. Further,
Defendants’ refusals on a day-to-day basis to remove the barriers complained of herein evidence
despicable conduct in conscious disregard for the rights of Neal and other members of the
pubiic with physical disabiiaies.

32. Neal prays for an award of punitive damages against Defendants in an amount
sufficient to make a more profound example of Defendants and discourage owners and operators
of other establishments and other public facilities from willful disregard of the rights of persons
with physical disabilities Plaintiff does not know the financial worth of Defendants and seeks
leave to amend this complaint when such facts are known.

33. Neal Will return to Tito’s Mexican Grill and Ghent Place, because he enjoys the

Mexican-style food there, if Tito’s Mexican Grill and Ghent Place are made fully accessible to a

' COMPLAINT FOR INJUNCTIVE RELlEF AND DAMAGES - 13

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

CaSe: 5219-CV-00386-BYP DOC #Z 1 Filed: 02/21/19 14 0124. Page|D #Z 14

disabled person in a wheelchair, and to also avail himself of the restamant and shopping center’s
services Furthermore, Mr. Neal intends to return to Tito’s Mexican Grill and Ghent Place as an
ADA tester to ascertain whether Defendants removed the barriers to access which are the subject

of this litigation

I. FIRST CAUSE OF AC'I`ION FOR DENIAL OF ACCESS BY A PUBLIC
ACCOMMODATION IN VIOLATION OF THE AMERICANS WITH
DISABILITIES-ACT OF 1990 (42 U.S.C. §12101, et seq.]

34. Neal pleads and incorporate by reference, as if fully set forth again herein,
the allegations contained in paragraphs 1 through 33 of this complaint

35. Pursuant to law, in 1990, the United States Congress made findings per 42 U.S.C.
§12101 regarding persons with physical disabilities finding that laws were needed to more fully

protect:

Some 43 million Americans with one or more physical or mental
disabilities [that] historically society has tended to isolate and
segregate individuals with disabilities [that] such forms of
discrimination against individuals with disabilities continue to be a
serious and pervasive social problem; [that] the nation’s proper
goals regarding individuals with disabilities are to assure equality
of opportunity, full participation, independent living and economic
self-sufficiency for such individuals; [and that] the continuing
existence of unfair and unnecessary discrimination and prejudice
denies people with disabilities the opportunity to compete on an
equal basis and to pursue those opportunities for which our free
society is justifiably famous

36. Congress stated as its purpose in passing the Americans with Disabilities Act of
1990 (42 U.S.C. §12102):

`It is the purpose of this act (1) to provide a clear and
comprehensive national mandate for the elimination of
discrimination against individuals with disabilities (2) to provide
clear, strong, consistent, enforceable standards addressing
discrimination against individuals with disabilities (3) to ensure
that the Federal government plays a central role in enforcing the
standards established m this act on behalf of individuals with

COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES- 14

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

CaSe: 5219-CV-00386-BYP DOC #Z 1 Filed: 02/21/19 15 0124. Page|D #Z 15

disabilities and (4) to invoke the sweep of Congressional
authority, including the power to enforce the 14th Amendment and
to regulate commerce, in order to address the major areas of
discrimination faced day to day by people With disabilities

37. As part of the Americans with Disabilities Act of 1990, (hereinafter the “ADA”),
Congress passed “Title 111 - Public Accommodations and Services Operated by Private Entities”
(Section 301 42 U.S.C. §12181, et seq.). Among the public accommodations identified for

purposes of this title was:

(7) PUBLIC ACCOMMODATION - The following private
entities are considered public accommodations for purposes of this
title, if the operations of such entities affect commerce -

(B) an entertainment facility, bar, or other establishment serving food or drink;
42 .S.C. §12181(7)(B).

38. Pursuant to §302, 42 U.S.C. §12182, "‘No individual shall be discriminated
against on the basis of disability in the full and equal enjoyment of the goods services facilities
privileges advantages or accommodations of any place of public accommodation by any person
Who owns leases or leases to, or operates a place of public accommodation.”

39. The specific prohibitions against discrimination set forth in §302(b)(2)(a),

42 U.S.C. §12182(b)(2)(a) are:

(i) the imposition or application of eligibility criteria

that screen out or tend to screen out an individual with a disability
or any class of individuals with disabilities nom fully and equally
enjoying any goods services facilities privileges advantages or
accommodations unless such criteria can be Shown to be
necessary for the provision of the goods services facilities
privileges advantages or accommodations being offered;

(ii) a failure to make reasonable modifications in

policies practices or procedures when such modifications are

necessary to afford such goods services facilities privileges

advantages or accommodations to individuals with disabilities

unless the entity can demonstrate that making such modifications
COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES ~ 15

 

10

11

12

13

14

15

16

17

18

19

20

21

22`

23

24

25

26

27

28

 

 

CaSe: 5219-CV-00386-B'YP DOC #Z 1 Filed: 02/21/19 16 0124. Page|D #Z 16

would fundamentally alter the nature of such goods services
facilities privileges advantages or accommodations

(iii) a failure to take such steps as may be necessary to

ensure that no individual with a disability is excluded, denied

services segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services

unless the entity can demonstrate that taking such steps would

fundamentally alter the nature of the good, service, facility,

privilege, advantage, or accommodation being offered or would

result in an undue burden;

(iv) a failure to remove architectural barriers and

communication barriers that are structural in nature, in existing

facilities . . . where such removal is readily achievable; and

(v) where an entity can demonstrate that the removal of

a barrier under clause (iv) is not readily achievable, a failure to

make Such goods Services facilities privileges advantages or

accommodations available through alternative methods if such

methods are readily achievable.
The acts of Defendants set forth herein were a violation of Neal’s rights under the ADA, 42.
U.S.C. §§ 12181 et seq.,' Ohio Reviscd Code § 4112.02, et seq.; and Ohio Administrative Code §
4101:1-1 1, er sec., making available damage remedies

40. The removal of the barriers complained of by Neal as hereinabove alleged
was at all times after January 26, 1992 “readily achievable” as to the subject Tito’s Mexican
Grill and Ghent Place pursuant to 42 U.S.C. §12182 (b)(2)(A)(i)-(iv). On information and belief,
if the removal of all the baniers complained of herein together was not “readily achievable,” the
removal of each individual barrier complained of herein was “readily achievable.” On
information and belief, Defendants’ failure to remove said barriers was likewise due to
discriminatory practices procedures and eligibility criteria, as defined by §302(b)(2)(a)(i)-(iii);
42 U.S.C. §12182 (b)(2)(A)(i).
41. Per §301(9), 42 U.S.C. §12181 (9), the term “readily achievable” means “easily

COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 16

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe: 5219-CV-00386-BYP DOC #Z 1 Filed: 02/21/19 17 0124. Page|D #Z 17_

accomplishable and able to be carried out without much difficulty or expense.” The statute
defines relative “expense” in part in relation to the total financial resources of the entities
involved Neal alleges that properly repairing, modifying, or altering each of the items that
plaintiff complains of herein were and are “read_ily achievable” by the Defendants under the
standards set forth under §301(9) of the Americans with Disabilities Act. Further, if it was not
“readily achievable” for Defendants to remove each of such barriers Defendants have failed to l
make the required services available through alternative methods which were readily achievable.

_ 42. On information and belief, construction work on', and modifications of, the
subject buildmg(sj of Tito’s Mexican Grill and Ghent Place occurred after the compliance date
for the Americans with Disabilities Act, January 26, 1992, independently triggering access
requirements under Title 111 of the ADA.

43. Pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §12188, er
seq., §308, Neal is entitled to the remedies and procedures set forth in §204(a) of the Civil
Rights Act of 1964, 42 U.S.C. 2000(a)-3(a), as plaintiff is being subjected to discrimination on
the basis of disability in violation of this title or have reasonable grounds for believing that
he is about to be subjected to discrimination in violation of §302. Neal cannot return to or make
use of the public facilities complained of herein so long as the premises and Defendants’ policies
bar full and equal use by persons with physical disabilities

44. Per '§308(a)(1) (42 U.S.C. 12188), “Nothing in this section shall require a person
with a disability to engage in a futile gesture if such person has actual notice that a person or
organization covered by this title does not intend to comply with its provisions.” Pursuant to this
last section, Neal has not returned to Defendants’ premises since on or about January 1, 2019,
but on information and belief, alleges that Defendants have continued to violate the law and deny

COMPLAINT FOR lNJUNCTlVE RELIEF AND DAMAGES - 17

 

10

11

12

13

14

15

16

17

18

19

20
21
22
23
24
25
26
27

28

 

 

CaSe: 5219-CV-00386-BYP DOC #Z 1 Filed: 02/21/19 18 0124. Page|D #Z 18

the rights of plaintiff and of other persons with physical disabilities to access this public
accommodation Pursuant to §308(a)(2), “ln cases of violations of §302(b)(2)(A)(iv) . . .
injunctive relief shall include an order to alter facilities to make such facilities readily accessible
to and usable by individuals with disabilities to the extent required by this title.”

45. Neal seeks relief pursuant to remedies set forth in §204(a) of the Civil Rights
Act of 1964 (42 U.S.C. 2000(a)-3 (a)), and pursuant to federal regulations adopted to implement
the Americans with Disabilities Act of 1990, including but not limited to an order granting
injunctive relief and attorneys’ fees Neal will seek attorneys’ fees conditioned upon being
deemed to be the prevailing party.

46. Neal seek damages pursuant to Ohio Revised Code § 4112.02, er seq. and Ohio
Administrative Code § 4101:1-11, et sec., which provide, Within the statutory scheme, that a
violation of the ADA and/or Ohio’s accessibility standards is a violation of Ohio law.

Wherefore, plaintiff prays for relief and damages as hereinafter stated

11. sEcoND cAUsE oF ACTION FoR DENIAL or FULL AND'EQUAL Accnss
ns vroLATIoN oF oHro anrsnr) conn § 4112.02, erseq.

47. Plaintiff repleads and incorporates by reference as if fully set forth again herein, _
the allegations contained in paragraphs 1 through 46 of this complaint

48. At all times relevant to this action, Ohio Revised Code § 4112.0254 has provided
that persons with physical disabilities are not to be discriminated against because of physical
handicap or disability. This section provides that:

lt shall be an unlawbe discriminatory practice:

(G) F or any proprietor or any employee, keeper, or manager of a place of
public accommodation to deny to any person, except for reasons
applicable alike to all persons regardless of race, color, religion, sex,
military status national origin, disability, age, or ancestry, the full

enjoyment of the accommodations advantages facilities or privileges of
COMPLA]NT FOR INJUNCTIVE RELIEF AND DAMAGES - 18

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

_28

 

 

CaSe: 5219-CV-00386_-BYP DOC #Z 1 Filed: 02/21/19 19 0124. Page|D #Z 19

the place of public acconunodation.

49. Tito’s Mexican Grill and _Ghent Place are “places of public accommodation”
pursuant to Ohio Revised Code § 4112.01(A)(9).

50. Defendants committed an unlawful act pursuant to Ohio Revised Code §
4112.02(G) by denying Neal the full enjoyment of its accommodations advantages facilities or
privileges whereas Neal had great difficulty due to extensive barriers for patrons confmed to
wheelchairs.

51. Pursuant to Ohio Revised Code § 4112.99, Neal is entitled to compensatory and
punitive damages and attorney fees and costs in an amount to be determined at trial, but in any
event not less than $25,000.00, as well as issuance of an injunction requiring defendant tolallow
full and equal enjoyment of its goods services facilities privileges and advantages to disabled
persons n

52. _ A separate act in violation of Ohio Revised Code § 4112.02(G) has been
committed each day that Defendants act or fail to act and/or knowingly and willfully fails and
refuse to remove each architectural barrier or policy and procedure barrier presently existing at
the subject public accommodation which demos full and equal access for persons with physical
disabilities to said building(s), elements and facilities of Tito’s Mexican Grill and Ghent Place.
Neal has been denied full and equal access on an ongoing basis since the date of his first visit. As
a legal result, Neal is entitled to seek appropriate relief, such as damages pursuant to Ohio
Revised Code § 4112.99. l

53. On or about January 1, 2019, Neal suffered violations of Ohio Revised Code §
4112.02(G) in that Neal was denied access to the facilities as stated herein at Tito’s Mexican
Grill and Ghent Place and on the basis that Neal was a person with physical disabilities

COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 19

 

10
11
'12
13
14
15
16
17
18
19
20
21

22

23`

24

25

26

27

28

 

 

CaSe: 5219-CV-00386-BYP DOC #Z 1 Filed: 02/21/19 20 0124. Page|D #Z 20

54. As a result of the denial of equal access to Defendants’ facilities due to the acts

and omissions of Defendants in owning, operating and maintaining these subject public facilities

Neal suffered violations of his civil rights as well as suffering horn shame, humiliation,
embarrassment, frustration anger, chagrin, disappointment and worry, all of which are
expectedly and naturally associated with a denial of access to a person with physical disabilities
all to plaintiffs damages as hereinafter stated

55. Neal has been damaged by Defendants’ wrongful conduct and seeks the relief
that is afforded by Ohio Revised Code § 411-2 for violation of his rights as a person, including
statutory damages according to proof.

5 6. As a result of Defendants’ acts and omissions in this regard, Neal has been
required to incur legal expenses and hire attorneys in order to enforce his rights and
enforce the provisions of the law protecting access for persons with physical disabilities and
prohibiting discrimination against persons with physical disabilities Pursuant to the provisions
of Ohio Revised Code § 4112, Neal therefore will seek recovery in this lawsuit for all
reasonable attorneys’ fees and costs incurred if deemed the prevailing party.

Wherefore, plaintiff prays for relief and damages as hereinafter stated

III. TH]RD CAUSE OF ACTION FOR DENIAL OF FULL AND EQUAL ACCESS
IN VIOLATION OF OHIO ADMINISTRATIVE CODE § 4101:1-11, et seq.

57. Neal repleads and incorporates by reference as if fully set forth again herein,
the allegations contained in paragraphs l through 56 of this complaint

58. Ohio Administrative Code (hereinafter “O.A.C.”) § 4101:1-11 controls the design
and construction of facilities for accessibility for individuals with disabilities

59. 'Sites, buildings structures facilities elements and spaces temporary or

permanent, shall be accessible to individuals With disabilities O.A.C. § 1103.1.
COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 20

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

CaSe: 5219-CV-00386-BYP DOC #Z 1 Filed: O2/21/19 21 Of`24. P_age|D #Z 21

60. Tito’s Mexican Grill and Ghent Place, being a site, building, structure, facility,
element or space, committed an unlawful act pursuant to O.A.C. § 1104.1 by failing to provide at
least one accessible route to Tito’s Mexican Grill’s building entrance

61. Tito’s Mexican Grill and Ghent Place committed an unlawful act pursuant to
O.A.C. § 1106.1 by failing to provide any accessible parking spaces, which are to include
applicable signage. In violation of O.A.C. § 1106.6, Defendants failed to provide accessible
parking spaces on the shortest accessible route of travel from adjacent parking to an accessible
building entrance.

62. Defendants’ violations denied Neal full enjoyment of its accommodations,
advantages, facilities, or privileges, whereas, Neal had great difficulty entering the property due
to extensive barriers for patrons confined to wheelchairs on the accessible route. y

63. As a result of these violations, Neal is entitled to compensatory and punitive

damages, and attorney fees and costs, in an amount to be determined at trial, but in any event
not less than $25,000.00, as well as issuance of an injunction requiring Defendants to allow full
and equal enjoyment of its goods, services, facilities, privileges, and advantages to disabled
persons n

64. A separate act in violation of Ohio AdministrativeCode § 4101:1-11, et seq. has
been committed each day that Defendants act or fail to act and/or knowingly and willfully
fail and refuse to make accessible its site for physically disabled persons presently existing at.the
subject Tito’s Mexican Grill and Ghent Place. Neal has been denied full and equal access on an
ongoing basis since the date of his first visit. As a legal result, Neal is entitled to seek appropriate
relief, such as damages.

65. As a result of Defendants’ accessibility violations, Neal suffered violations of his

COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 21

 

10
11
12
13
14
15
16
17
is
19
20
21
22
23
24
25
26
27

28

 

 

CaSe: 5219-CV-00386-BYP DOC #Z 1 Filed: O2/21/19 22 Of 24. Page|D #Z 22

civil rights, as well as suffering from injury, shame, humiliation, embarrassment, frustration,

anger, chagrin, disappointment and worry, all of which are expectedly and naturally associated

with a denial of access to a person with physical disabilities, alito plaintiffs damages _as
hereinafter `sta'ted.

66. Neal has been damaged by Defendants" wrongful conduct and seeks relief
for violation of the O.A.C., including actual and special damages according to proof.

67. As a result of Defendants’ acts and omissions in this regard, Neal has been
required to incur legal expenses and hire attorneys in order to enforce plaintiffs rights and
enforce the provisions of the law protecting access for persons With physical disabilities and
prohibiting discrimination against persons with physical disabilities Neal therefore will seek
recovery in this lawsuit for all reasonable attorneys’ fees and costs incurred if deemed the
prevailing party.

Wherefore, Plaintiff Spencer Neal prays for relief and damages as hereinafter stated.
PRAYER:

Wherefore, Neal prays that this court grant relief and damages as follows:

I. PRAYER FOR FIRST CAUSE OF ACTION FOR DENIAL OF ACCESS BY A
PUBLIC ACCOMMODATION [N VIOLATION OF THE AMERICANS WITH
DISABILITIES ACT OF 1990 (42 U.S.C. §1 2101, et seq.)

1. For injunctive relief, compelling Defendants to make Tito’s Mexican Grill and
Ghent Place, located at 25 Ghent Rd., Fairlawn, Ohio, readily accessible to and usable by
individuals with disabilities; and to make reasonable modifications in policies, practice,
eligibility criteria and procedures so as to afford full access to the goods, services, facilities,
privileges, advantages and accommodations being offered.

2. 7 For attorneys’ fees, litigation expenses and costs of suit, if Neal is deemed

COMPLAINT FOR lNJUNCTlVE RELIEF AND DAMAGES - 22

 

10
11
12
13
14
15
16
17
is
19
20
21
22
23
24
25
26
27

28

 

 

CaSe: 5219-CV-00386-BYP DOC #Z 1 Filed: O2/21/19 23 Of 24. Page|D #Z 23

the prevailing party; and
3. For such other and further relief as the court may deem proper.

I. PRAYER FOR SECOND CAUSE OF ACTION FOR DENIAL OF FULL AND
EQUAL ACCESS IN VIOLATION OF OHIO REVISED CODE § 4112.02, et
seq.

4. For injunctive relief, compelling Defendants to make Tito’s Mexican Grill and

Ghent Place, located at 25 Ghent Rd., Akron, Ohio, readily accessible to and usable by

individuals with disabilities, per state law.

5. General and compensatory damages according to proof;
6. All damages for each day, from the inception of the filing of this complaint, on

Which Defendants have failed to remove barriers which denied Neal and other persons with

disabilities full and equal access.

7. Attorneys’ fees pursuant to Ohio Revised Code § 4112.99, if Neal is deemed

the prevailing party;
8. Punitive damages, pursuant to. Ohio Revised Code § 2315.21;
9. For all costs of suit;

10. Prejudgment interest pursuant to Ohio Revised Code 1343.03 (A);
11. Such other and further relief as the court may deem just and proper.

III. 7PRAYER FOR THIRD CAUSE OF ACTION FOR DENIAL OF FULL AND
EQUAL ACCESS IN VIOLATION OF OHIO ADMINISTRATIVE CODE §
4101:1-11, et seq. '

12. For injunctive relief, compelling Defendants to make Tito’s Mexican Grill and

Ghent Place, located at 25 Ghent Rd., Fairlawn, Ohio, readily accessible to and usable by

individuals with disabilities, per state law.

.13. General and compensatory damages according to proof;

COMPLAINT FOR INJUNCTIVE R_ELlEF AND DAMAGES - 23

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

CaSe: 5219-CV-00386-BYP DOC #Z 1 Filed: O2/21/19 24 Of 24. Page|D #Z 24

14.

All damages for each day, nom the inception of the filing of this complaint, on

which Defendants have failed to remove barriers which denied Neal and other persons with

disabilities full and equal access.
15.
the prevailing party;
16.
17.
18.

19.

For all costs of suit;

Attomeys’ fees pursuant to Ohio Revised Code § 4112,99, if Neal is deemed

Punitive damages, pursuant to Ohio Revised Code § 2315.21;

Prejudgment interest pursuant to Ohio Revised Code 1343.03(A);

Such other and hirther relief as the court may deem just and proper.

Respectfully submitted,
BLAKEMORE, MEEKER & BOWLER CO., L.P.A.

/s/ BLAISE R. MEEKER

BLAISE R. MEEKER (Ohio Bar No. 0093050)
/s/ FREELAND D. OLIVERIO

FREELAND D. OLIVERIO (Ohio Bar No. 0098018)
495 Portage Lakes Dr.

Akron, Ohio 44319

Telephone: (330) 253-3337

Facsimile: (330) 253-4131

cgm@bmblaw.com

blaise@bmblaw.com

foliverio@bmblaw.com

Attomeys for Plaintiff SPENCER NEAL

COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES - 24

 

